Citation Nr: 1746964	
Decision Date: 10/20/17    Archive Date: 10/31/17

DOCKET NO.  16-42 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for squamous cell carcinoma (head area).


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

A. Creegan, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).
The Veteran served on active duty from August 1967 to August 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his current squamous cell carcinoma is attributable to his exposure to an herbicide agent during his service in Vietnam. 

Service personnel records show that the Veteran served in Vietnam in 1968-69 and is presumed to have been exposed to designated herbicide agents.  Service treatment records are silent for any symptoms, diagnoses, or treatment for skin cancer.  An August 2013 pathology report shows that a shave biopsy of the right anterior and posterior vertex was diagnosed as squamous cell carcinoma.  Post-biopsy medical records are partly illegible, and it is not clear whether further surgery was performed or whether the Veteran experienced recurrence or residuals of the disease. 

The RO received the Veteran's claim for service connection for the disease in June 2014.  

A number of diseases are presumptively attributable to exposure to herbicide agents during the Vietnam War. 38 C.F.R. §§ 3.307, 3.309(e). Squamous cell carcinoma is not one of the diseases listed. However, that does not preclude establishment of service connection on a direct basis. Although the Veteran was diagnosed and is being treated at a VA medical center (VAMC), there is no VA medical opinion of record regarding the etiology of his squamous cell carcinoma. Without a medical examination and opinion, the Board cannot make a determination on whether the Veteran now has or at any time during the period of the appeal had recurrence or residuals of the skin cancer, and if so, whether there is a nexus to service. Therefore, a medical examination and opinion is required.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Associate with the file all records of VA medical care since September 2012 and associate any records obtained with the electronic claims file. 

2.  Schedule the Veteran for a VA skin examination.  Request that the examiner review the claims file and perform a clinical examination to determine whether the Veteran now or at any time since June 2014 had recurrence or residuals of squamous cell cancer including of the scalp.  Request that the examiner provide VA medical opinion as to the etiology of the Veteran's squamous cell carcinoma. The opinion should address whether it is "at least as likely as not" that the Veteran's squamous cell carcinoma is attributable to his exposure to an herbicide agent. The underlying reasons for the opinion should also be provided. If the opinion cannot be made without mere speculation, a reason must be provided for why that is the case. 

As service connection on a direct basis must be evaluated, it is not sufficient to form an opinion only that the disease is not on the list of those for which a presumption of service connection is available.  However, referral to relevant research is permissible and encouraged.  

3. After the above is complete, readjudicate the Veteran's claims. If a complete grant of all benefits requested is not granted, issue a supplemental statement of the case (SSOC) to the Veteran and his representative. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

